— Judgment of the Supreme Court, New York County (Herbert Altman, J.), rendered March 11, 1988, which convicted defendant of manslaughter in the first degree, robbery in the first degree and criminal possession of a controlled substance in the third degree, and sentenced him to concurrent prison terms of 8 Vs to 25 years and 12 Vi to 25 years, which are to be served consecutively with a prison term of 5 to 15 years, unanimously affirmed.
Application by appellant’s attorney to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833 [1st Dept 1976]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Furthermore, we find no merit to the contention, urged in defendant’s supplemental pro se brief, that he was deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137 [1981]). Concur — Sullivan, J. P., Ross, Milonas, Ellerin and Rubin, JJ.